                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 CHRISTOPHER REMINGTON
 LAWRENCE,                                      Case No. 2:18-cv-11120

              Petitioner,                       HONORABLE STEPHEN J. MURPHY, III

 v.

 GREGORY L. SKIPPER,

              Respondent.
                                   /

                 OPINION AND ORDER GRANTING
         PETITIONER'S MOTION TO STAY AND ABEY HABEAS
        PETITION [8] AND GRANTING RESPONDENT'S MOTION
      FOR LEAVE TO FILE RESPONSIVE PLEADING INSTANTER [9]

      On April 9, 2018, Petitioner Christopher Remington Lawrence filed his pro se

petition for a writ of habeas corpus under 28 U.S.C. § 2254. ECF 1. The petition

challenges Petitioner's convictions and sentences for: (1) assault with intent to

commit murder, Mich. Comp. Laws § 750.83, (2) discharge of a firearm from a motor

vehicle, causing physical injury, Mich. Comp. Laws § 750.234a(1)(b), (3) carrying a

dangerous weapon with unlawful intent, Mich. Comp. Laws § 750.226, (4) carrying a

concealed weapon, Mich. Comp. Laws § 750.227, and (5) possession of a firearm

during the commission of a felony, Mich. Comp. Laws §750.227b. See id.; ECF 10,

PgID 70–71.

      Petitioner alleges that he is entitled to the writ of habeas corpus because (1)

the evidence at trial was insufficient to support his assault conviction and (2) the trial

court erred when scoring offense variables three and twelve of the Michigan



                                            1
sentencing guidelines. See ECF 1, PgID 5. The trial court sentenced Petitioner to a

term of eighteen to thirty years in prison for the assault and to lesser terms for the

remaining convictions. Id. at 3. The Michigan Court of Appeals affirmed Petitioner's

convictions and sentences in an unpublished decision, see People v. Lawrence, No.

330762, 2017 WL 2664788 (Mich. Ct. App. June 20, 2017), and on January 3, 2018,

the Michigan Supreme Court denied leave to appeal. See People v. Lawrence, 501

Mich. 951 (2018) (table).

      On October 9, 2018, Petitioner filed a motion to stay this case and to hold the

petition in abeyance while he exhausts state remedies for three new claims. ECF 8.

The new claims assert that Petitioner was denied his rights to (1) counsel of his

choice, (2) presentation of a critical defense witness at trial, and (3) effective

assistance of counsel at trial and on appeal. Id. at 56. Because Petitioner did not

include the claims he now seeks to exhaust in his petition, the Court treats

Petitioner's motion to stay as a motion to amend his petition to add the new claims

and then to stay the proceeding to exhaust the new claims.

      Also pending before the Court is Respondent's motion for leave to file its

answer instanter. Respondent filed its answer on October 16, 2018. ECF 10.

Respondent argues that Petitioner's first claim is meritless and that his second claim

is both meritless and not cognizable on habeas review. Id. In its motion to file the

answer instanter, Respondent asserts that it inadvertently failed to file its answer to

the petition on October 15, 2018. ECF 9.




                                           2
      For the reasons set forth below, the Court will grant Petitioner's motion for a

stay and the State's motion to file its answer instanter.

                                    DISCUSSION

I.    Petitioner's Motion to Stay

      State prisoners must give the state courts an opportunity to act on their claims

before they present their claims to a federal court in a habeas corpus petition. See 28

U.S.C. § 2254(b)(1), (c); O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). The

exhaustion requirement is satisfied if the prisoner "invok[es] one complete round of

the State's established appellate review process," including a petition for

discretionary review in the state supreme court "when that review is part of the

ordinary appellate review procedure in the State." Id. at 845, 847. Thus, to properly

exhaust state remedies, a prisoner must fairly present the factual and legal basis for

each of his claims to the state court of appeals and to the state supreme court before

raising the claims in a federal habeas corpus petition. Wagner v. Smith, 581 F.3d 410,

414–15 (6th Cir. 2009).

      Petitioner has exhausted state remedies for his current claims, but apparently

not for the new claims that he seeks to add to his petition. See ECF 8, PgID 55–56.

To fully exhaust state remedies for the claims that Petitioner raises in his post-

conviction motion, he must file applications for leave to appeal in the Michigan Court

of Appeals and in the Michigan Supreme Court. Wagner, 581 F.3d at 414-15.

      A court may stay a habeas petition that contains both exhausted and

unexhausted claims while the petitioner exhausts the unexhausted claims. See




                                           3
Rhines v. Weber, 544 U.S. 269, 278 (2005). Here, the petition consists of only

unexhausted claims, but Petitioner seeks to stay the case to exhaust new claims. The

Court will therefore address: (1) whether Petitioner may amend his petition to add

the new claims and (2) if so, whether he is entitled to a stay of the case while he

exhausts the new claims.

      Regarding amendment, the Court "should freely give leave" to amend a

pleading "when justice so requires." Fed. R. Civ. P. 15 (a)(2). Here, Petitioner is pro

se and states that he "did not know these issues existed prior to filing his habeas

petition." ECF 8, PgID 57. He also filed his motion prior to any responsive pleading

from Respondent. Id. The Court will therefore first grant Petitioner leave to amend

his complaint to add the new claims.

      Regarding entitlement to a stay, Petitioner must demonstrate: (1) that he has

good cause for not exhausting state remedies before filing his petition; (2) that his

unexhausted claims are potentially meritorious; and (3) that he is not engaged in

intentionally dilatory litigation tactics. Rhines, 544 U.S. at 278. If he satisfies those

conditions, the Court should stay, rather than dismiss, the petition. Id. Petitioner

alleges that he is untrained in the law and that he was unaware of the new issues

before he filed his habeas petition. ECF 8, PgID 57. The new claims are not clearly

meritless, and Petitioner contends that he is not intentionally delaying these

proceedings. Id. Under the circumstances, a stay is appropriate.




                                           4
II.   Respondent's Motion to File Responsive Pleading Instanter

      On April 12, 2018, the Court ordered Respondent to file a responsive pleading

to the habeas petition by October 15, 2018. ECF 5. On October 16, 2018, Respondent

filed its response and a motion to file the response after the Court-imposed deadline.

ECF 9, 10. The response was filed one day after the deadline and Respondent

represents that the delay was the result of an unintentional administrative error.

ECF 9, PgID 59. The Court may extend a deadline after the fact if "the party failed

to act because of excusable neglect." Fed. R. Civ. Pro. 6(b)(1)(B). When "[t]here is no

indication of purposeful delay" the Court may exercise its discretion to grant a motion

to respond to a habeas petition instanter. See Whitfield v. Martin, 157 F. Supp. 2d

758, 761 (E.D. Mich. 2001). There is no indication of purposeful delay here and the

Court will grant the motion. The Court admonishes Respondent, however, to comply

with all future Court orders and deadlines.

                                      ORDER

      WHEREFORE, it is ORDERED that Petitioner's motion to stay this case and

to hold his habeas petition in abeyance [8] is GRANTED.

      IT IS FURTHER ORDERED that the proceedings are stayed, and the Court

will hold the habeas petition in abeyance until further notice. The Clerk of the Court

shall administratively CLOSE the case.

      IT IS FURTHER ORDERED that, within 90 days of exhausting state

remedies for the new claims, Petitioner shall FILE (1) a motion to reopen the case

and lift the stay and (2) an amended petition setting forth all claims that Petitioner




                                          5
seeks to pursue. Any failure to timely file these documents will result in the dismissal

of the habeas petition. Calhoun v. Bergh, 769 F.3d 409, 411 (6th Cir. 2014).

      IT IS FURTHER ORDERED that the State's motion to file its answer

instanter [9] is GRANTED, and the answer will be treated as though it were timely

filed on October 15, 2018.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: May 28, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 28, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           6
